DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/7/2021 has been entered.  Claims 1-11 remain pending in the present application.
Applicant’s arguments, see Remarks, filed 1/7/2021, with respect to the rejection(s) of claims 1, 4 and 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laimins US 3565196.
Claim Rejections - 35 USC § 112
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer face of the bottom plate of the lower part" in Line 4.  There is insufficient antecedent basis for this limitation in the claim since an outer face has not been previously established and the bottom plate has not been linked 
Claim 6 recites the limitation "the supporting plane of the lower part" in Line 4.  There is insufficient antecedent basis for this limitation in the claim since a supporting plane has not been previously established. It is suggested that the Applicant amend this limitation to read “a supporting plane” to correct this issue.
Re. Cl. 7, the limitation “in a sheath of the machine foot” renders the claim indefinite since it is unclear if the Applicant is referring to the sheath already established in claim 1 or a different sheath.  The way the limitation is currently written, by not using antecedent basis language, it appears as if the limitation is establishing a new sheath.  However, after considering the Applicant’s disclosure and figures, it appears as though there is only one sheath.  Therefore, it is suggested that the Applicant amend this limitation to read “in the sheath of the machine foot” to correct this issue and overcome any potential antecedent basis language involving the phrase “lower part.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laimins US 3565196 (hereinafter Laimins).
Re. Cl. 1, Laimins discloses: A machine foot (12, Fig. 3) with built-in load cell (16, Fig. 3), said load cell being suspended in an overlying sheath (see 11, Fig. 3), where screws (see Fig. 3, attaching 32 to 34) which hold the load cell in place in a lower part of the machine foot (see Fig. 3), pass through a bottom plate (32, Fig. 3), wherein the screws are screwed up into a fastening ring (34, Fig. 3) that is separated from the sheath material (see Fig. 3, 34 is vertically separated from 11 as made evident by the different shading between 11 and 34).
Re. Cl. 4, Laimins discloses: the screws extend perpendicular to a supporting plane of the lower part of the machine foot and have screw heads (see Fig. 3, the screws extend upwards which is perpendicular to plane created by 47 for example; heads are also shown), the lower side of which contact the outer face of the bottom plate of the lower part (see Fig. 3, the head of the screws contact 32).
Re. Cl. 6, Laimins discloses: the fastening ring comprises a lower side and an upper side and they are both (see 34 Fig. 3), when the fastening ring is mounted, flat and parallel with the supporting plane of the lower part (see Fig. 3, lower side where screws pass through and the upper side which engages with 11 are horizontal and parallel to a plane established by 47).
Allowable Subject Matter
Claims 2-3, 5, and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harish US 2007/0261894 and Piroozmandi US 5313022 disclose other known configurations where fasteners secure load cell components within a machine foot that are particularly pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632